DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant's arguments with respect to Double Patenting rejection of claims 21-38 have been considered and found persuasive due to Terminal Disclaimer field on 5/13/2021, and the rejection has been withdrawn. See detailed reason for allowance below.

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Rebecca G. Rudich (Reg. No. 41,786) on 08/18/2021.
The application has been amended as follows: for claims 28, a period (.) is added at the end of the sentence. For claim 29, semicolon (;) is removed from the end of the sentence and replaced with a period (.).

28. The computer-implemented method of claim 21, further comprising: causing a virtual assistant to be output via the first smart device to facilitate a conversation with the user; determining that the user is located within a predetermined distance to the second Inventor(s):Fred Brown et al.Attorney Docket No. 10171-554US3Page4of8smart device; based at least in part on determining that the user is located within the predetermined distance to the second smart device and without having received user input to transfer the virtual assistant to the second smart device, determining to output the virtual assistant via the second smart device; and causing the virtual assistant to be output via the second smart device-. 

29. The computer-implemented method of claim 28, further comprising receiving user input at the first device, the user input comprising one or more of speech input, text input, touch input, or gesture input[;].

Allowable Subject Matter
Claims 21-38 are allowed.
The following is an examiner’s statement of reasons for allowance: Park et al. (US 2012/0266093) teaches a method of managing contents using an image display device, and which includes connecting, via a network interface unit of the image display device, a mobile terminal to the image display device; displaying, on a display unit of the image display device, a first display screen including an input stream processed by the image display device; displaying, on a display unit of the image display device, a third display screen including at least one of first contents stored in the image display device and second contents stored in the image display device; displaying, on the display unit of the image display device, a second display screen including a Quick Access tray; receiving, via an input unit of the image display device, a first input command indicating a selection of one of the first or ([Fig. 3] [0064-0070]). 
Choi (US 2012/0242473) teaches an image display apparatus capable of allowing a user to stably and conveniently check an image provided from a mobile terminal while driving a vehicle, by extracting a text corresponding to a screen image provided from the mobile terminal, by converting the extracted text into an audio signal according to a vehicle speed, and then by outputting the audio signal. The image display apparatus mounted to a vehicle includes a communication unit configured to receive an image from a mobile terminal, a display unit configured to display the received image, a controller configured to acquire a text corresponding to the displayed image, to acquire a vehicle speed, and to convert the acquired text into an audio signal when the speed exceeds a threshold speed, and an audio output unit configured to output the audio signal ([Abstract]).
The difference between the prior art and the claimed invention is that Park nor Choi explicitly teach upon identifying the portion of the content item that satisfies the speech input, displaying the portion of the content item on a second smart device in a displayable format that is adapted to a display characteristic of the second smart device. 
Therefore, it would have not been obvious at the time the invention was made, to modify the teachings of Park and Choi to include upon identifying the portion of the content item that satisfies the speech input, displaying the portion of the content item on a second smart device in a displayable .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHREYANS A PATEL whose telephone number is (571)270-0689.  The examiner can normally be reached on Monday-Friday 8am-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SHREYANS A. PATEL
Examiner
Art Unit 2657



/SHREYANS A PATEL/Examiner, Art Unit 2656